
	
		I
		112th CONGRESS
		1st Session
		H. R. 1033
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2011
			Mr. Broun of Georgia
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  credit for unreimbursed funeral expenses with respect to a deceased indigent
		  individual.
	
	
		1.Short titleThis Act may be cited as the
			 Indigent Funeral Expense Reimbursement
			 Act of 2011.
		2.Indigent funeral
			 expenses credit
			(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end following new section:
				
					45S.Indigent
				funeral expenses
						(a)In
				generalFor purposes of
				section 38, the indigent funeral expenses credit for any taxable year is an
				amount equal to the qualified indigent funeral expenses of the taxpayer for the
				taxable year.
						(b)LimitationThe aggregate amount of qualified indigent
				funeral expenses which may be taken into account under subsection (a) for a
				taxable year with respect to a deceased indigent individual shall not exceed
				$3,000.
						(c)Qualified
				indigent funeral expensesFor
				purposes of this section—
							(1)In
				generalThe term qualified indigent funeral expenses
				means, with respect to any person in the trade or business of providing funeral
				or burial goods and services, any unreimbursed amount paid or incurred by such
				trade or business to provide funeral or burial goods and services for a
				deceased indigent individual.
							(2)Indigent
				individualThe term
				deceased indigent individual means any deceased individual with
				respect to whom the cost of any such funeral or burial goods and services is
				reimbursable to the taxpayer by a State by reason of the indigent status (as
				determined under State law) of such individual.
							(d)Special rules
				relating to reimbursementFor
				purposes of this section—
							(1)if, by reason of the indigent status of an
				individual, a credit (other than the credit allowed under subsection (a)) or
				deduction is allowable with respect to the cost of the funeral or burial goods
				and services of such individual for purposes of determining the taxpayer’s
				State income tax liability, such cost shall be treated as reimbursable,
				and
							(2)to the extent any such credit or deduction
				reduces the taxpayer’s State income tax liability, such amount shall be treated
				as reimbursed.
							(e)Aggregation
				rulesAll persons treated as a single employer under subsection
				(a) or (b) of section 52 or subsection (m) or (o) of section 414 shall be
				treated as one person for purposes of this
				section.
						.
			(b)Credit made part
			 of general business creditSubsection (b) of section 38 of such
			 Code is amended by striking plus at the end of paragraph (35),
			 by striking the period at the end of paragraph (36) and inserting ,
			 plus, and by adding at the end the following new paragraph:
				
					(37)the indigent funeral expenses credit
				determined under section
				45S(a).
					.
			(c)Clerical
			 amendmentThe table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of such Code is
			 amended by adding at the end the following new item:
				
					
						Sec. 45S. Indigent funeral
				expenses.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
